J-S47005-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA             :   IN THE SUPERIOR COURT OF
                                          :        PENNSYLVANIA
                                          :
                v.                        :
                                          :
                                          :
 VICKENS STIMPHONT                        :
                                          :
                     Appellant            :   No. 160 MDA 2019

    Appeal from the Judgment of Sentence Entered December 21, 2018
   In the Court of Common Pleas of Schuylkill County Criminal Division at
                     No(s): CP-54-CR-0001132-2018


BEFORE: DUBOW, J., NICHOLS, J., and MUSMANNO, J.

JUDGMENT ORDER BY DUBOW, J.:                      FILED JANUARY 02, 2020

         Appellant, Vickens Stimphont, appeals from the December 21, 2018

Judgment of Sentence entered in the Schuylkill County Court of Common

Pleas.    As Appellant’s Notice of Appeal from the Judgment of Sentence is

untimely, we are compelled to quash this appeal.

         On October 22, 2018, a jury convicted Appellant of Possession With

Intent to Deliver a Controlled Substance and related charges. On December

21, 2018, the trial court sentenced Appellant, inter alia, to an aggregate term

of 28 to 56 months’ incarceration.    Appellant did not file a post-sentence

motion.

         On January 28, 2019, Appellant filed an untimely pro se Notice of

Appeal.     On February 20, 2019, after a hearing, the trial court appointed

counsel for Appellant.     Appellant and the trial court both complied with
J-S47005-19



Pa.R.A.P. 1925.1 In its Pa.R.A.P. 1925(a) Opinion, the trial court concluded

that Appellant’s Notice of Appeal was untimely.

       On June 18, 2019, counsel filed an Anders Brief and a Motion to

Withdraw as Counsel.        In the Anders Brief, counsel for Appellant raises a

single issue for our review:        “Was trial counsel ineffective in representing

Appellant?” Anders Br. at 5.

       On November 8, 2019, this Court issued a Rule to Show Cause why the

appeal should not be quashed as untimely.               Order, 11/8/19.    This Court

afforded Appellant ten days to respond, but he failed to do so.

       As an initial matter, we must determine whether we have jurisdiction to

consider    the    merits    of   this   appeal,   as    we   “lack   jurisdiction   to

consider untimely appeals, and we may raise such jurisdictional issues sua

sponte.” Commonwealth v. Capaldi, 112 A.3d 1242, 1244 (Pa. Super.

2015) (citation omitted). “Time limitations on the taking of appeals are strictly

construed and cannot be extended as a matter of grace.” Commonwealth

v. Perez, 799 A.2d 848, 851 (Pa. Super. 2002) (citation omitted).

       As stated above, Appellant’s pro se appeal, filed 39 days after

Appellant’s Judgment of Sentence, is facially untimely.               See Pa.R.A.P.

108(d)(2) (stating where no post-sentence motion is filed, the day of

imposition of sentence in open court shall be deemed to be the date of entry

of judgment of sentence); Pa.R.A.P. 903(a) (stating the notice of appeal shall
____________________________________________


1 Appellant filed a counseled Pa.R.A.P. 1925(b) Statement of Errors
Complained of on Appeal.

                                           -2-
J-S47005-19



be filed within 30 days after the entry of the order from which the appeal is

taken).    Nevertheless, under the “prisoner mailbox rule,” a pro se appeal by

a prisoner is deemed filed on the date the prisoner delivers the appeal to

prison authorities for mailing, even if the appeal is actually received after the

deadline for filing an appeal. See Commonwealth v. Chambers, 35 A.3d

34, 38 (Pa. Super. 2011). Pursuant to the rule, this Court is “inclined to accept

any reasonably verifiable evidence of the date that the prisoner deposits the

appeal with the prison authorities.” Perez, 799 A.2d at 851 (citation omitted).

This includes, but is not limited to, a cash slip, a postmarked envelope, an

affidavit, or any evidence of “routine practices of prison authorities regarding

the pick-up and delivery of the mail and any records regarding the dates of

the deposit of outgoing mail[.]” Chambers, 35 A.3d at 40.

      Here, however, Appellant has not provided any documentation in

response to our Rule to Show Cause Order, and the certified record contains

no cash slips, postmarked envelopes, affidavits, or any other documentation

indicating when Appellant deposited his pro se Notice of Appeal with prison

authorities. Although the pro se Notice of Appeal is self-dated January 22,

2019, that does not adequately demonstrate that Appellant mailed it from

prison on that date. As Appellant’s Notice of Appeal is facially untimely and

Appellant makes no attempt to argue that we have jurisdiction to consider his

claims, we are constrained to quash. See Capaldi, supra at 1244.

      In light of our disposition, the Motion to Withdraw as Counsel is denied

as moot.

                                      -3-
J-S47005-19



     Appeal quashed. Motion to Withdraw as Counsel denied.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 01/02/2020




                                 -4-